Title: Franklin’s Responses to the Maréchale de Beauvau’s Questions on Lightning Rods, [after 21 July 1783]
From: Franklin, Benjamin
To: 


          On July 21, 1783, Bethia Alexander wrote to William Temple Franklin
            with a request from the maréchale de Beauvau, who was desperate for Franklin’s advice on
            installing a lightning rod at her residence, the château du Val. Temple was to place before his grandfather the
            paper she enclosed. “Une reponse tres exacte” was to be written in the margin beside
            each question, and the paper returned to Alexander “bien vite.” Do hurry, she repeated,
            because if you delay, and if a lightning bolt should lack the decency to wait until the
            answers arrive, you will be filled with remorse.
          Lightning rods were still relatively new to Paris. When the first two were installed in
            December, 1782, under the supervision of the abbé Bertholon (who had installed several
            in his native Lyon and elsewhere), the Mercure de France
            published their locations and dimensions, praised the abbé, and announced, with obvious
            relief, that Paris no longer lagged behind the countryside in this important
              development. Any lingering doubts
            about the safety of these devices must have been allayed
            when, in a highly anticipated ruling of May 31, the appeals court at Artois ordered
            Vyssery de Bois-Valée’s lightning rod reinstated in Saint-Omer.
          The urgency in this request from the maréchale de Beauvau, however, was surely due to
            the terrifying storms that had been sweeping across France, causing widespread
            destruction and loss of life. “Extraordinary lightning” was reported in the Paris region
            on July 2 and 3—14 strikes in one area, with four people killed—and again on July 15.
            Reports were also published of lightning strikes, ground tremors (were they subterranean
            thunder?), high winds, and torrential rains in the provinces. Adding to the general
            disquietude was the fact that since June the temperature had been unusually hot and the
            atmosphere clouded by a mysterious, smoke-like “dry fog” that obscured the sun’s rays.
            La Lande and others wrote articles for the Journal de Paris
            attempting to reassure the frightened population that these conditions did not presage a
            major earthquake, like the recent one in Calabria. In the months and years to come,
            scientists throughout Europe would publish theories on the cause of this dry fog.
            Franklin himself speculated on possible causes in May, 1784.
          At the château du Val, it was the maréchale’s husband who made the first inquiries
            about lightning rods, seeking advice from St. John de Crèvecœur, who was
            a regular guest at the family’s Sunday dinners during the spring and early summer of
            1783. Crèvecœur, according to his later account, recommended that a lightning rod be
            mounted atop a very tall mast in the middle of the courtyard—a plan, he claimed, that
            Franklin approved. In spite of the answers printed here that Franklin evidently returned
            to the maréchale, which hardly recommended it as a first choice, a mast was indeed
            constructed. Made from two poplar trunks grafted together, the pole, raised before a
            large crowd of friends, elevated the tip of a 12-foot lightning rod 89 feet into the
            sky. According to Crèvecœur, the structure created a sensation and caused many other
            “grands seigneurs” to protect their properties.
         
          
            [after July 21, 1783]
          
          1
          Avant de placer un Conducteur ou Paratonnere il est nécessaire que
            quelqu’un qui s’y entend bien, voye le Batiment qui est destiné a etre garanti de la
            foudre.
          Dans un étendu aussi considerable que celle de 45 Toises, on croit qu’il sera bien
            d’eriger 4 Conducteurs à égale distance les uns des Autres, & communiquants ensemble
            par un barre de Fer sur le Toit du Batiment.
          2
          Il doit etre environ dix a douze Pieds plus haut que la partie la plus elevée du
            Batiment. 3. Il doit etre appliqué immediatement à la muraille.
          4 Un Mât n’est pas necessaire pour le Soutient du Conducteur.
          On trouvera cette Matiere très detaillé dans l’Ouvrage de M. Franklin sur
            l’Electricité.— Et on fera bien d’employer un des Ouvriers de Versailles ou de Paris,
            qui ont deja construit des Conducteurs.
        